Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit, and a control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 recites the features of “type information” and “type of the application” in which the word “type” is a relative term which renders the claim indefinite. The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what range of specific activity is covered by “type”. The word “type” renders the claims indefinite because it was unclear what type information was intended to convey and what type of application was intended to convey.


Claim Rejections - 35 USC § 101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “an information processing device, comprising: a communication unit configured to communicate with a vehicle used by a user; a control u nit configured to receive user information on the user via the communication unit; determine a usage mode of the vehicle according to a use purpose of the vehicle, the use purpose being estimated based on the user information; and send usage mode information on the usage mode to the vehicle via the communication unit.”
The claim falls within one of the four statutory categories of invention since the claim is directed to an information processing device, therefore, is a directed to an apparatus which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.  In this case, the 
Regarding claims 2-9, the claims are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application. The claims do not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.  
Regarding claim 10, recites “an information processing method, comprising the steps of: receiving user information on a user who uses a vehicle, determining a usage mode of the vehicle according to a user purpose of the vehicle, the use purpose being estimated based on the user information, and sending usage mode information on the usage mode to the vehicle.” The claim falls within one of the four statutory categories of invention since the claim is directed to a method.  
However, the claim is not directed to patent eligible application because the claim is directed to an abstract idea of a mental process.  In this case, the claim recites the limitation of “determining a usage mode of the vehicle according to a use purpose of the vehicle, the use purpose being estimated based on the user information,” which is the concept of an abstract idea of a mental process.  The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For instance, one person can have an idea in his (her) mind about a specific mode for a vehicle based on the use purpose of said vehicle.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  The claim recites another feature of “receiving user 
Claim 11 recites “a non-transitory recording medium storing a program causing an information processing device to execute receiving user information on a user who uses a vehicle, determining a usage mode of the vehicle according to a user purpose of the vehicle based on the user information, and sending usage mode information on the usage mode to the vehicle.” The claim falls within one of the four statutory categories of invention since the claim is directed to manufacture.  The claim is not directed to patent eligible application because the claim is directed to an abstract idea of a mental process.  In this case, the claim recites the limitation of “determining a usage mode of the vehicle according to a use purpose of the vehicle, the use purpose being estimated based on the user information,” which is the concept of an abstract idea of a mental process.  The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For instance, one person can have an idea in his (her) mind about a specific 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (US 2011/0246246 A1).
Regarding claim 1, Johnson discloses computer system and method for managing vehicle travel, comprising: a server, such as the server (120), that is configured to communicate with at least one user on a communication network (103), wherein the processor (105) of the server (120) is configured to receive data from a user that represents the user’s travel plan, which includes user’s destination, the user’s origin, a date and time for the travel plan (paragraphs 0025, and 0026); the processor (105) is configured to retrieve vehicle travel mode data (e.g, fuel cost data, data for rental vehicle mode, etc.) for a plurality of vehicle travel modes (see at least paragraphs 0028, and 0029), and sending the travel mode options that satisfy the received travel plan to the user (paragraph 0033) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer system and method for managing vehicle travel as directed by Johnson, as discussed herein above, for the advantage of providing user’s satisfaction by switching from one of the plurality of usage modes to another in accordance the user’s identification received.
Regarding claim 2, Johnson further discloses the limitations of “the user information includes application information on an application operated on a terminal device of the user, and the control unit is configured to estimate the use purpose based on the application information” (paragraph 0024, 0025, each user computer includes an application and the processor 105 is configured to execute a travel management software application 110 that manages the different travel options available to the users).
Regarding claim 3, Johnson further discloses and suggests the features of “the control unit is configured to receive vehicle information on the vehicle via the communication unit, and estimate the use purpose based on the user information and the vehicle information” (see at least Figure 2B, the data indicative of the user’s travel plan is received in step 200, the vehicle travel mode data for a plurality of vehicle travel modes is retrieved based at least in part on the received vehicle travel plan data).
Regarding claim 4, Johnson further discloses and suggests the features of “the vehicle information includes at least one of position information on the vehicle, video 
Regarding claim 5, Johnson further discloses and suggests the features of “the information processing device is configured to perform vehicle control of the vehicle based on the usage mode, and the vehicle control includes at least one of air conditioning control in the vehicle, information provision control in the vehicle, and traveling control in the vehicle.”
Regarding claims 8, and 9, Johnson further discloses and suggests the features of “the application information includes type information on a type of the application determined based on an application identification of the application” (Figure 1C, paragraph 0025, the processor 105 of the server is configured to execute a travel management software application 110 that manages the different travel option available to the users of the user computers.)
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (US 2011/0246246 A1) and in view of Melaragni et al. (US 9,855,918 B1).
Johnson does not disclose or even suggests the limitations of “the control unit is configured to send information on the usage mode to the vehicle via the communication unit when the control unit determines, based on position information on a terminal device of the user and the position information on the vehicle, that there is the terminal device within a predetermined range from the vehicle.”
Melaragni discloses system and method for controlling access to vehicle function, wherein the vehicle includes a vehicle controller and a portable device including a portable controller.  The system is configured to determine whether the at 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer system and method for managing vehicle travel as directed by Johnson, as discussed herein above, by substituting the teachings as taught by Melaragni for the advantage of sending information to the vehicle as well as activating a specific function of the vehicle when the driver who carries the mobile device is in a proximity of the vehicle.
		Examiner’s Comments regarding the cited Prior Art
	The US Patent Application Publication No. US 2007/0124043 A1 (Ayoub reference) discloses a system and method for controlling the processing of content for a vehicle.  The vehicle includes a plurality of electronic systems or devices available for vehicles for processing content, such as an entertainment system, an audio system, a video system, a telematics system, etc.  The vehicle communicates with a network that has several sources of content.  Some sources of content includes content providers, such as an Internet content provider, a satellite content provider, a cable content provider, and a radio content provider.  The vehicle is comprised of a controller coupled to at least one communication interfaces for connecting to the network environment and sources of content.
	The US Patent Application Publication No. US 2006/0192650 A1 (Shinada reference) discloses a device and a method for giving information to vehicle.  The vehicle includes communication means for receiving a remote control signal from an 
	The US Patent Application Publication No. US 2014/0328248 A1 (Greubel) discloses a network environment system that basically includes a portable device, a vehicle telematics unit, a user device, an access network, a service network, an application server.  The portable device may include a radiotelephone, a PCS terminal, a wireless device, a smart phone, a tablet, a PDA, a laptop, etc.  The service network configured to receive the driver identification and device MAC address sent from the user device.  The vehicle telematics unit is capable of transmitting a vehicle identifier (ID) to the service network, such as the vehicle identification number (VIN) or another vehicle identifier via OBD interface.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TUAN C TO/Primary Examiner, Art Unit 3662